DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being e xamined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "the second dielectric spacer liner" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination the Examiner will treat "the second dielectric spacer liner" as --"the second L-shaped dielectric spacer liner--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0079424 A1) in view of in view of Cheng et al. (US 2018/0053830 A1).
Regarding Claim 12, Shin (Fig. 14A, 14B) discloses a method comprising: 
forming a gate (75,73,77,79) on a surface of a substrate (23); 
forming a first L-shaped dielectric spacer liner (42 left) on a first sidewall (left) of the gated forming a second L-shaped dielectric spacer liner (42 right) on a second sidewall (right) of the gate that is opposite to the first sidewall (Fig. 14A), 
forming a third L-shaped dielectric spacer liner (47 left) on the first L-shaped dielectric spacer liner (42 left) forming a fourth L-shaped dielectric spacer liner (47 right) on the second L-shaped dielectric spacer liner (42 right) ; 
forming a first dielectric spacer (51 left) disposed in a space created by the first L-shaped oxide liner (42 left) and the third L-shaped dielectric spacer liner (47 left); 
forming a second dielectric spacer (51 right) disposed in a space created by the second L-shaped oxide liner (42 right) and the fourth L-shaped dielectric spacer liner (47 right); 
forming a first elevated source/drain region (43, 65 left) over the surface of the substrate (23) and adjacent to the first sidewall of the gate (left); and 
forming a second elevated source/drain region (43, 65 right)  over the surface of the substrate (23) and adjacent to the second sidewall of the gate (right), 
wherein the first L-shaped dielectric spacer and the second L-shaped dielectric spacer are comprised of an oxide (SiO) [0050], the third L-shaped dielectric spacer liner (47 left) and the fourth L-shaped dielectric spacer liner (47 right) are comprised of a material 
Shin does not explicitly disclose third L-shaped dielectric spacer liner and the fourth L-shaped dielectric spacer liner are comprised of a ferroelectric material.
Shin (Fig. 11) discloses that a third dielectric spacer liner (122, 120 left) and a fourth dielectric spacer liner (122, 120 left) is comprised of a ferroelectric material. [0032] for the purpose of providing an effective dielectric constant that is substantially lower than conventional dielectric materials and having enhanced low-k spacer that reduces parasitic capacitance compared to conventional transistors [0027, 0059].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Shin in view of Cheng such the third L-shaped dielectric spacer liner and the fourth L-shaped dielectric spacer liner are comprised of a ferroelectric material in order to provide an effective dielectric constant that is substantially lower than conventional dielectric materials and having enhanced low-k spacer that reduces parasitic capacitance compared to conventional transistors [0027, 0059].

Regarding Claim 16 Shin in view of Cheng discloses the method of claim 12 wherein the second dielectric spacer liner (47 left) (Chen 122, 120) extends at least a partial height of the gate ()  (104, 108 Cheng) and is formed by atomic layer deposition (ALD) or physical vapor deposition (PVD) [Cheng 0048 ALD].

Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0079424 A1) in view of Cheng et al. (US 2018/0053830 A1) and futher in view of Tanaka (US 2007/0167012 A1).
Regarding Claim 13, Shin in view of Cheng discloses the method of claim 12.
Shin in view of Cheng does not explicitly disclose that the oxide is formed by chemical vapor deposition (CVD) or in situ stream generation (ISSG).
Tanaka (Fig. 9) discloses oxide (11b) is formed by chemical vapor deposition (CVD) or in situ stream generation (ISSG) [0087] for the purpose of the eliminating connection resistance reduce occurrence of connection failure [0012].
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in in view of Shin in view of Cheng and Tanaka such the first L-shaped oxide liner is formed by chemical vapor deposition (CVD) or in situ stream generation (ISSG) in order to eliminating connection resistance reduce occurrence of connection failure [0012].


Regarding Claim 14, Shin in view of Cheng and Tanaka discloses the method of claim 13 wherein the ferroelelectric material is formed by atomic layer deposition (ALD) or physical vapor deposition (PVD) [Cheng 0048 ALD].

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0079424 A1) in view of Cheng et al. (US 2018/0053830 A1) and Tanaka (US 2007/0167012 A1) and further in view of Ootsuka (US 2005/0205940 A1).
Regarding Claim 21, Shin in view of Cheng and Tanaka discloses the method of claim 14 wherein the ferroelectric material [0032 Cheng].
Shin in view of Cheng and Tanaka does not explicitly disclose ferroelectric material hafnium-silicon oxide (HfSiOx).
Ootsuka (Fig. 12) discloses dielectric spacer liner (see sides of 230a) on sidewall of a gate (324) is comprised of a is hafnium-silicon oxide (HfSiOx) [0064] for the purpose of good isolation with high dielectric constant (high-K) material [0010]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Shin in view of Cheng and Tanaka and Ootsuka such that the ferroelectric material is hafnium-silicon oxide (HfSiOx) in order to have good isolation with high dielectric constant (high-K) material [0010] and since selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0079424 A1) in view of Cheng et al. (US 2018/0053830 A1) and further in view of Ootsuka (US 2005/0205940 A1).
Regarding Claim 22, Hoentschel in view of Cheng discloses the method of claim 16 wherein the ferroelectric [0032 Cheng]
Hoentschel in view of Cheng does not explicitly disclose ferroelectric material hafnium-silicon oxide (HfSiOx).
Ootsuka (Fig. 12) discloses dielectric spacer liner (see sides of 230a) on sidewall of a gate (324) is comprised of a is hafnium-silicon oxide (HfSiOx) [0064] for the purpose of good isolation with high dielectric constant (high-K) material [0010].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Hoentschel in view of Cheng and Ootsuka such that the ferroelectric material is hafnium-silicon oxide (HfSiOx) in order to have good isolation with high dielectric constant (high-K) material [0010] and since selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).



Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891